DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58 -60, 62-79, 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Prevoir et al. (US 20170311069A1) in view of Smith et al. (US 20170238083A1).
             Regarding claim 58, Prevoir discloses an earpiece (700-ear tip), comprising: an intra-auricular support (702-retaining member), said intra-auricular support including: an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge (outer surface of retaining member 702 opposite the inner closed loop surface of retaining element 702), said intra-auricular support configured to contact and be retained the antihelix of the user’s ear (paragraph 0041, second sentence); and a moldable earpiece material moldable about said intra-auricular support to conform to said auricle of said ear, said moldable earpiece material curable in a fixed configuration of said earpiece conformed to said auricle of said ear ( Forming 
             Regarding claim 59, the combination of Prevoir in view of Smith further discloses portions of said intra-auricular support contact an antihelix, an antitragus, or a tragus of said auricle of said ear to retain said intra- auricular support in said concha bowl of said ear (Prevoir paragraph 0041 second sentence).

             Regarding claim 62, the combination of Prevoir in view of Smith further discloses a projection element extending outward of said inner surface of said intra-auricular support (Fig. 36, a projection extends at the through bore section of earpiece 4101 to attach extension 4103); and a flexible body disposed about said projection element, said flexible body configured to insert inside of an external ear canal of said ear concurrent with said intra-auricular support retained in said auricle of said ear (4103-extension with 4403/4404-flanges attached to the extension, Fig. 36, paragraph 0213, first sentence and paragraph 0221).
             Regarding claim 63, the combination of Prevoir in view of Smith further discloses said flexible body (4103-extension) disposed about said projection element removably couples (frictional fit) to said projection element ((Fig. 36 and paragraph 0210).
             Regarding claim 64, the combination of Prevoir in view of Smith further discloses a flexible body passage being disposed at said flexible body first end and extending from said flexible body first end toward said flexible body second end (Fig. 36 and paragraph 0213). 
             Regarding claim 65, the combination of Prevoir in view of Smith further discloses a passage communicating from said outer surface of said intra-auricular support through said projection element and said flexible body, said passage open at a flexible body second end to transmit sound to said ear canal of said ear (Figs. 36 and 39, bore-4401, paragraph 0213, last sentence).
             Regarding claim 66, the combination of Prevoir in view of Smith further discloses said passage communicating from said outer surface of said intra-auricular support configured to 
             Regarding claim 67, the combination of Prevoir in view of Smith further discloses an intra-auricular support conduit open between said inner surface and said outer surface of said intra-auricular support, said intra-auricular support conduit configured to retain (adhesive bonding, ultrasonic welding, etc.) or releasably retain (frictional fit) an in-ear device (bore 4301 extends through earpiece 4101 and housing 4102 and/or extension 4103 are retained/releasably retained by bore 4301, fig. 37 and paragraph 0219).
             Regarding claim 68, the combination of Prevoir in view of Smith further discloses said in-ear device has a body releasably retained by said intra-auricular support conduit and a sound delivery element, said sound deliver element extends outward of said intra-auricular support inner surface with said in-ear device retained by said intra-auricular support conduit (bore 4301 extends through earpiece 4101 and housing/body 4102 comprising microphone/speaker 4201 and/or extension 4103 are retained/releasably retained by bore 4301, fig. 37 and paragraph 0219).
             Regarding claim 69, the combination of Prevoir in view of Smith further a flexible body disposed about said sound delivery element (flanges 4403/4404), said flexible body configured to insert inside of an external ear canal of said ear concurrent with said intra-auricular support retained in said auricle of said ear (Fig. 39 and paragraph 0221).  
             Regarding claim 70, the combination of Prevoir in view of Smith further discloses a tubular member (4502-tube) disposed about said intra-auricular support conduit and extending a distance outward from said inter-auricular support outer surface, said tubular member having a 
               Regarding claim 71, the combination of Prevoir in view of Smith further discloses a flexible elastomer insert (4503-barb) having an elastomer insert external surface adapted to engage said tubular member internal surface, and having an elastomer insert internal surface configured to retain or releasably retain the in- ear device in the intra-auricular support of the earpiece (Figs. 39 and 40, paragraph 0227, 4053-barbs or threads).
             Regarding claim 72, the combination of Prevoir in view of Smith further discloses said in-ear device is selected from the group consisting of: earphones, earplugs, earbuds, ear tips, ear tubes, ear-sealing balloons, and in-ear hearing aids (Paragraph 0010, Figs 28-30).
             Regarding claim 73, the combination of Prevoir in view of Smith further discloses said in-ear device comprises a part of an apparatus which resides outside of said ear (Fig. 36, extension 4103 inserts into the ear canal, earpiece 4101 is seated in the concha bowl, therefore housing 4102 resides outside the ear).  
             Regarding claim 74, the combination of Prevoir in view of Smith further discloses selecting said apparatus which resides outside of said ear from the group consisting of: headsets, head phones, telephones, BLUETOOTH` headphones, wireless headphones, and hearing aids (paragraph 0010, Figs. 28-30).  
             Regarding claim 75, the combination of Prevoir in view of Smith further discloses said in-ear device is selected from the group consisting of: earphones, earplugs, earbuds, ear tips, ear tubes, ear-sealing balloons, and in-ear hearing aids (Paragraph 0010, Figs 28-30).

               Regarding claim 77, the combination of Prevoir in view of Smith further discloses selecting said apparatus which resides outside of said ear from the group consisting of: headsets, head phones, telephones, BLUETOOTH` headphones, wireless headphones, and hearing aids (paragraph 0010, Figs. 28-30).  
             Regarding claim 78, the combination of Prevoir in view of Smith further said moldable earpiece material comprises a one-part moldable earpiece material (Prevoir paragraph 0029, UV-curable silicon or paragraph 0040, mechanically curable rubber). 
             Regarding claim 79, the combination of Prevoir in view of Smith further said one-part moldable earpiece material is selected from the group consisting of: ethyl vinyl acetate, polycaprolactone, and room temperature vulcanization silicone (i.e., mechanically curable rubber, mechanically formed at room temperature).
             Regarding claims 81 and 82, the combination of Prevoir in view of Smith further discloses said moldable earpiece material comprises a moldable agent combinable with a curing agent, said moldable agent combined with said curing agent curable to establish said fixed configuration of said earpiece, said moldable agent and said curing agent comprises a cross-linkable polymer and a catalyst (Prevoir paragraph 0040, the material used in the ear tip is mechanically curable.  For example, a high-consistency rubber is initially deformable.  The 
rubber is compounded with shear-sensitive microspheres containing accelerators and cross-linkers.  When the user kneads the ear tip before inserting it, the microspheres are broken, 
Allowable Subject Matter
Claims 61, 80 and 83-85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.